Order entered May 29, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00790-CR

                             KADARRIN WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-31022-W

                                            ORDER
       The Court GRANTS the State’s May 28, 2015 motion to extend time to file its brief. We

ORDER the State’s brief filed as of the date of this order.


                                                      /s/     ADA BROWN
                                                              JUSTICE